18-14010-jlg      Doc 277       Filed 01/28/19      Entered 01/28/19 12:35:43 Main Document
                                                  Pg 1 of 5
                                              January 30, 2019 at 11:00 a.m. (Prevailing Eastern Time)

SKADDEN, ARPS, SLATE, MEAGHER &                          TOGUT, SEGAL & SEGAL LLP
FLOM LLP                                                 Albert Togut
Lisa Laukitis                                            Neil M. Berger
Christine A. Okike                                       Kyle J. Ortiz
Four Times Square                                        One Penn Plaza
New York, New York 10036-6522                            Suite 3335
Telephone: (212) 735-3000                                New York, NY 10119
Fax: (212) 735-2000                                      Telephone: (212) 594-5000
                                                         Fax: (212) 967-4258
– and –

Ron E. Meisler (admitted pro hac vice)
Christopher M. Dressel (admitted pro hac vice)
Jennifer Madden (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors
and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                              Case No. 18-14010 (JLG)

                 Debtors.1                                         (Jointly Administered)


                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON JANUARY 30, 2019 AT 11:00 A.M.

Time and Date of Hearing:          January 30, 2019 at 11:00 a.m. (Prevailing Eastern Time)




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596).
    The address of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York, New
    York 10170.
18-14010-jlg    Doc 277     Filed 01/28/19    Entered 01/28/19 12:35:43       Main Document
                                             Pg 2 of 5
Location of Hearing:        Honorable James L. Garrity Jr., Courtroom 601, United States
                            Bankruptcy Court, Southern District of New York, One Bowling
                            Green, New York, NY 10004

Copies of Motions and       Copies of each pleading identified below can be viewed and/or
Applications                obtained by: (i) accessing the Court’s website at
                            www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                            of the Court at United States Bankruptcy Court, Southern District
                            of New York, One Bowling Green, New York, NY 10004, or (iii)
                            from the Debtors’ notice and claims agent, Prime Clerk, LLC, at
                            https://cases.primeclerk.com/Synergy or by calling 1-855-388-
                            4579 (toll free from the U.S. and Canada); or 1-646-795-6978
                            (international) or by e-mail at synergyinfo@primeclerk.com. Note
                            that a PACER password is needed to access documents on the
                            Court’s website.

I.     CONTESTED MATTERS

       1.      Debtors’ Motion for Entry of an Order Approving the Implementation of the
               Debtors' Key Employee Incentive Plan [Docket No. 144]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time). The Unsecured Creditors’ Committee and
                                             Ad Hoc Committee of Equity Holders’ objection
                                             deadline was extended, with consent of the Court, to
                                             January 14, 2019 at 2:00 p.m. (Prevailing Eastern
                                             Time). Deadline for filing objections with respect
                                             to modification made to the KEIP, as described in
                                             the Debtors’ Reply, was extended to January 23,
                                             2019 at 4:00 p.m.

               Responses Filed:              Objection of the United States Trustee to Debtors’
                                             Motion for Entry of an Order Approving the
                                             Implementation of the Debtors’ Key Employee
                                             Incentive Plan [Docket No. 195]

                                             Objection of the Ad Hoc Committee of Equity
                                             Holders to Debtors’ Motion for Approval of a Key
                                             Employee Incentive Plan [Docket No. 207]

                                             Objection of a Share Holder (‘Abhishek Singh
                                             Baghel’) to Debtors’ Reply in Support of Debtors’
                                             Motion for Entry of an Order Approving the
                                             Implementation of the Debtors’ Key Employee
                                             Incentive Plan [Docket No. 260]




                                                2
18-14010-jlg    Doc 277       Filed 01/28/19    Entered 01/28/19 12:35:43       Main Document
                                               Pg 3 of 5
               Related Documents:              Notice of Adjournment of Hearing on Debtors’
                                               Motion for Entry of an Order Approving the
                                               Implementation of the Debtors’ Key Employee
                                               Incentive Plan [Docket No. 238]

               Reply Filed:                    Notice of Filing of Debtors' Reply in Support of
                                               Debtors' Motion for Entry of an Order Approving
                                               the Implementation of the Debtors' Key Employee
                                               Incentive Plan [Docket No. 237]

               Status:                         This matter is going forward.


      2.       Debtors’ Application for Entry of an Order (I) Authorizing the Employment
               and Retention of Centerview Partners LLC as Investment Banker and
               Financial Advisor to the Debtors Effective Nunc Pro Tunc to the Petition Date,
               (II) Approving the Terms of the Centerview Engagement Letter, (II) Waiving
               Certain Time-Keeping Requirements, and (IV) Granting Related Relief
               [Docket No. 135]

               Objection Deadline:             At the hearing held on January 17, 2019, the Court
                                               extended the U.S. Trustee’s supplemental response
                                               deadline to January 25, 2019 at 2:00 p.m.

               Responses Filed:                Objection of the United States Trustee to Debtors’
                                               Application for Order (I) Authorizing the
                                               Employment and Retention of Centerview Partners
                                               LLC as Investment Banker and Financial Advisor to
                                               the Debtors Effective Nunc Pro Tunc to the Petition
                                               Date, (II) Approving the Terms of the Centerview
                                               Engagement Letter, (III) Waiving Certain Time-
                                               Keeping Requirements, and (IV) Granting Related
                                               Relief [Docket No. 194]

                                               Further Response of the United States Trustee in
                                               Connection to Objection to Order (I) Authorizing
                                               the Employment and Retention of Centerview
                                               Partners LLC as Investment Banker and Financial
                                               Advisor to the Debtors Effective Nunc Pro Tunc to
                                               the Petition Date, (II) Approving the Terms of the
                                               Centerview Engagement Letter, (III) Waiving
                                               Certain Time-Keeping Requirements, and (IV)
                                               Granting Related Relief [Docket No. 273]

               Related Documents:              None

               Reply Deadline:                 At the hearing held on January 17, 2019, the Court
                                               extended the Debtors’ supplemental reply deadline
                                               to January 22, 2019.

                                                  3
18-14010-jlg    Doc 277   Filed 01/28/19    Entered 01/28/19 12:35:43       Main Document
                                           Pg 4 of 5
               Replies:                    Reply in Support of Debtors’ Application for Entry
                                           of an Order (I) Authorizing the Employment and
                                           Retention of Centerview Partners LLC as
                                           Investment Banker and Financial Advisor to the
                                           Debtors Effective Nunc Pro Tunc to the Petition
                                           Date, (II) Approving the Terms of the Centerview
                                           Engagement Letter, (III) Waiving Certain Time-
                                           Keeping Requirements, and (IV) Granting Related
                                           Relief [Docket No. 231]

                                           Supplemental Reply to U.S. Trustee Objection and
                                           in Support of Debtors' Application for Entry of an
                                           Order (I) Authorizing the Employment and
                                           Retention of Centerview Partners LLC as
                                           Investment Banker and Financial Advisor to the
                                           Debtors Effective Nunc Pro Tunc to the Petition
                                           Date, (II) Approving the Terms of the Centerview
                                           Engagement Letter, (III) Waiving Certain Time-
                                           Keeping Requirements, and (IV) Granting Related
                                           Relief [Docket No. 252]

               Status:                     This matter is going forward.



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              4
18-14010-jlg   Doc 277   Filed 01/28/19    Entered 01/28/19 12:35:43     Main Document
                                          Pg 5 of 5


Dated: New York, New York      
       January 28, 2019        
                               
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                               
                                  /s/ Lisa Laukitis
                                  Lisa Laukitis
                                  Christine A. Okike
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                   Fax: (212) 735-2000

                                   – and –

                                  Ron E. Meisler (admitted pro hac vice)
                                  Christopher M. Dressel (admitted pro hac vice)
                                  Jennifer Madden (admitted pro hac vice)
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                   Fax: (312) 407-0411

                                   – and –

                                   TOGUT, SEGAL & SEGAL LLP
                                   Albert Togut
                                   Neil M. Berger
                                   Kyle J. Ortiz
                                   One Penn Plaza
                                   Suite 3335
                                   New York, NY 10119
                                   Telephone: (212) 594-5000
                                   Fax: (212) 967-4258

                                   Counsel to Debtors
                                   and Debtors-in-Possession




                                             5
